MOORE, Judge.
The State appeals the granting of appel-lee’s motion for discharge pursuant to Fla. R.Crim.P. 3.191(a)(1). In Eaddy v. State, 352 So.2d 98 (Fla. 4th DCA 1977) this court held that the speedy trial time does not begin to run in favor of an individual who is incarcerated in another jurisdiction and against whom a detainer has been lodged until the authority which filed the detainer obtains custody of the individual. It is unfortunate that the learned trial judge was without the benefit of Eaddy, supra, at the time of his decision. Accordingly, the trial court’s order discharging the appellee is REVERSED and this cause REMANDED with instructions to reinstate the charges against the appellee.
REVERSED and REMANDED.
ALDERMAN, C. J., and DAUKSCH, J., concur.